                           UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF CALIFORNIA


HENRY A. JONES,                             No. 2:13-cv-0451 AC P

              Plaintiff,
       v.                                   ORDER & WRIT OF HABEAS CORPUS
                                            AD TESTIFICANDUM
P. KUPPINGER, et al.,

              Defendants.
                                     /

Henry A. Jones, CDCR # P-69574, a necessary and material witness in a Pretrial Conference in
this case scheduled for Tuesday, February 11, 2020, is presently confined in R.J. Donovan
Correctional Facility (RJD), in the custody of the Warden. In order to secure this inmate’s
attendance, it is necessary that a Writ of Habeas Corpus ad Testificandum issue commanding the
custodian to produce the inmate by videoconference from his place of confinement, before the
undersigned United States Magistrate Judge, at the U.S. District Court, Courtroom #26,
501 I Street, Sacramento, California 95814, on Tuesday, February 11, 2020, at 1:00 p.m.

                            ACCORDINGLY, IT IS ORDERED that:

   1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
      commanding the Warden to produce the inmate named above to participate in a Pretrial
      Conference at the time and place noted above, until completion of the Conference or as
      ordered by the court.

   2. The custodian is ordered to notify the court of any change in custody of this inmate and is
      ordered to provide the new custodian with a copy of this writ.

   3. The Clerk of Court is directed to fax a courtesy copy of this writ to the litigation
      coordinator at R.J. Donovan Correctional Facility at 619-671-7566.


                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, RJD, 480 Alta Road, San Diego, California 92179:

WE COMMAND you to produce the inmate named above to appear before the undersigned at
the time and place noted above, until completion of the conference or as ordered by the court.

FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.

DATED: February 5, 2020
